DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-11 of copending Application No. 16/477,701 in view of Yoshioka et al. (US 6,183,880).  Instant claims 1-2 recite a carrier-foil attached copper foil comprising a carrier foil, release layer of metals A2, B2, and C2, first copper foil, Cu-Al bond strength improvement layer, Cu diffusion prevention layer, Al layer, and second copper foil sequentially.  This is patentably indistinct of claims 1 and 11 of the ‘701 application which recites a carrier-foil attached copper foil comprising a carrier foil diffusion prevention layer, release layer of metals A1, B1, and C1, oxidation prevention layer, first 
In a related field of endeavor, Yoshioka teaches composite foils of an Al-carrier and an ultra-thin copper foil having a protective layer disposed between them (abstract).  The protective layer comprises a porous copper layer with interpenetrating zinc between the Al-carrier and Cu-foil and provides bond strength between the two sufficient to permit handling and lamination to an insulating substrate (Column 3 line 61 – Column 4 line 5).
As the instant application, the ‘701 application, and Yoshioka are directed to copper foils, they are considered analogous.  The instant claims and those of the ‘701 application are mutually obvious in view of each other and in view of the teachings of Yoshioka as Yoshioka teaches where the inclusion of a protective layer providing bond strength is known to provide sufficient bond strength between Al and Cu to permit handling and lamination to an insulating substrate and one would have had a reasonable expectation of success.
Instant claims 4-5 recite an Al-thickness and bonding pad/wire thicknesses overlapping claims 2-3 of the ‘701 application, respectively.  Instant claims 8-9 recite roughness values overlapping claims 4-5 of the ‘701 application, respectively.  Instant claims 10-11 recite metals and compositions overlapping claims 6-7 of the ‘701 application, respectively.  Instant claim 12 recites a deposited amount of the release layer overlapping claim 8 of the ‘701 application.  Instant claim 13 recites product-by-.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 23 March 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn.  Applicant has amended the claims to remove indefiniteness, to clarify regarding the bonding strength improvement, and to provide antecedent basis.
Applicant’s arguments, see remarks, filed 23 March 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 and 4-5 has been withdrawn.  Applicant has persuasively argued that Asahi does not reasonably teach or suggest the claimed copper and aluminum for the 2nd and 4th layers (remarks p.10) as the teachings of Asahi in Paragraph 83 regarding the materials is not sufficiently specific to be applied to other generic materials disclosed by Asahi.
Applicant’s remarks regarding Double Patenting rejections have been fully considered, but are not persuasive.  As outlined above, the instant claims and those of the ‘701 application are obvious in view of each other and rejection is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784